         Case 1:20-cv-10701-DPW Document 80 Filed 05/06/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 MICHAEL MCCARTHY, et al.,

                Plaintiffs,

                              v.                              CIVIL ACTION
                                                              NO. 1:20-cv-10701-DPW
 CHARLES D. BAKER, in his Official Capacity as
 Governor of the Commonwealth of Massachusetts, et al.,

                Defendants.




 CEDRONE, LLC d/b/a SHAWSHEEN FIREARMS, et al.,

                Plaintiffs,

                              v.
                                                              CIVIL ACTION
 CHARLES DUANE BAKER, in his capacity as                      NO. 1:20-cv-40041-DPW
 GOVERNOR OF THE COMMONWEALTH OF
 MASSACHUSETTS, et al.,

                Defendants.


                              [PROPOSED FORM OF] ORDER

It is hereby ORDERED:

Gun dealers licensed pursuant to G.L. c. 140 § 122, shooting ranges, and ammunition dealers
licensed pursuant to G.L. c. 140, § 122B, are to be considered “essential services” under the
March 23, 2020 “COVID-19 Order No. 13,” subsequent extensions of that order, and any
subsequent orders that may be issued pertaining to the declaration of the State of Emergency
declared by the Governor on March 10, 2020, and shall be subject to no regulations unless such
regulations are generally applicable to all retail sellers of commodities;

Licensed shooting ranges shall follow all social distancing recommendations for outdoor
activities.
         Case 1:20-cv-10701-DPW Document 80 Filed 05/06/20 Page 2 of 2



The terms of this Order will take effect 24 hours after its issuance in order to allow for notice by
Commonwealth public safety officials to licensees, licensing authorities, state and local law
enforcement officials, and to members of the public.




                                                      DOUGLAS P. WOODLOCK
                                                      DISTRICT JUDGE

DATE:




                                    CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on May 6, 2020.

                                                   /s/ David D. Jensen
                                                  David D. Jensen, Esq.
